958 A.2d 1044 (2008)
Edward G. RENDELL, Governor of Pennsylvania, and Michael Diberardinis, Pennsylvania Secretary of Conservation and Natural Resources, Petitioners
v.
PENNSYLVANIA STATE ETHICS COMMISSION, Respondent.
Edward G. Rendell, Governor of Pennsylvania, and Kathleen A. McGinty, Pennsylvania Secretary of Environmental Protection, Petitioners
v.
Pennsylvania State Ethics Commission, Respondent.
Nos. 44 MAL 2008, 45 MAL 2008.
Supreme Court of Pennsylvania.
October 16, 2008.


*1045 ORDER

PER CURIAM.
AND NOW, this 16th day of October, 2008, the Petitions for Allowance of Appeal are GRANTED. The issues, reframed for purposes of clarity, are:
1. Is an advisory opinion issued by the State Ethics Commission pursuant to the Public Official and Employee Ethics Act, 65 Pa.C.S.A. § 1101 et seq., appealable under our decision in Shaulis v. State Ethics Commission, 574 Pa. 680, 833 A.2d 123 (2003)?
2. Is an advisory opinion issued by the State Ethics Commission pursuant to the Public Official and Employee Ethics Act appealable under the Ethics Act and/or the Administrative Agency Law, 2 Pa.C.S.A. § 101 et seq.?